UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2007 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-19989 Stratus Properties Inc. (Exact name of registrant as specified in its charter) Delaware 72-1211572 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 98 San Jacinto Blvd., Suite 220 Austin, Texas 78701 (Address of principal executive offices) (Zip Code) (512) 478-5788 (Registrant's telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, par value $0.01 per share NASDAQ Preferred Stock Purchase Rights NASDAQ Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act0 Yes R No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.0 Yes R No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.R Yes 0 No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.0 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, non-accelerated filer or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one):0 Large accelerated filer R Accelerated filer 0 Non-accelerated filer0 Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).0 Yes R No The aggregate market value of common stock held by non-affiliates of the registrant was approximately $133.8 million on February 29, 2008, and approximately $152.4 million on June 30, 2007. Common stock issued and outstanding was 7,566,181 shares on February 29, 2008, and 7,568,416 shares on June 30, 2007. DOCUMENTS INCORPORATED BY REFERENCE Portions of our Proxy Statement for our 2008 Annual Meeting to be held on May 6, 2008, are incorporated by reference into Part III (Items 10, 11, 12, 13 and 14) of this report. STRATUS PROPERTIES INC. TABLE OF CONTENTS Page Part I 1 Item 1.Business 1 Overview 1 Company Strategies and Development Activities 2 Credit Facility and Other Financing Arrangements 5 Discontinued Operations 6 Regulation and Environmental Matters 6 Employees 7 Item 1A. Risk Factors 7 Item 1B. Unresolved Staff Comments 10 Item 2.Properties 10 Item 3.Legal Proceedings 11 Item 4.Submission of Matters to a Vote of Security Holders 11 Executive Officers of the Registrant 11 Part II 11 Item 5.Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 11 Item 6.Selected Financial Data 14 Items 7. and 7A.Management’s Discussion and Analysis of Financial Condition and Results of Operation and Quantitative and Qualitative Disclosures About Market Risk 15 Item 8.Financial Statements and Supplementary Data 29 Item 9.Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 51 Item 9A. Controls and Procedures 51 Item 9B. Other Information 51 Part III 52 Item 10.Directors, Executive Officers and Corporate Governance 52 Item 11.Executive Compensation 52 Item 12.Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 52 Item 13.Certain Relationships and Related Transactions, and Director Independence 52 Item 14.Principal Accounting Fees and Services 52 Part IV 52 Item 15.Exhibits, Financial Statement Schedules 52 Signatures S-1 Index to Financial Statements F-1 Exhibit Index E-1 Table of Contents PART I Item 1.Business Except as otherwise described herein or the context otherwise requires, all references to “Stratus,” “we,” “us,” and “our” in this Form 10-K refer to Stratus Properties Inc. and all entities owned or controlled by Stratus Properties Inc.
